Citation Nr: 1017747	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury prior to October 21, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury after October 21, 2006.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain prior to October 21, 2006.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle sprain after October 21, 2006.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2010, the Veteran testified at a travel Board 
hearing.  

In February 2010, the Board received additional evidence from 
the Veteran along with a waiver of initial RO consideration 
of the evidence.  

As explained in more detail below, the Board reopens the 
Veteran's claim of entitlement to service connection for a 
back disorder.  The reopened claim, as well as claims for 
increased ratings for right knee and ankle disorders since 
October 21, 2006, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Entitlement to service connection for a back disorder was 
last denied in an unappealed June 2005 rating decision.

2.  New and material evidence has been received since the 
June 2005 rating decision in support of the Veteran's claim 
of entitlement to service connection for a back disorder.

3.  Prior to October 21, 2006, right knee flexion was not 
limited to 30 degrees, and right knee extension was not 
limited to 15 degrees.

4.  Prior to October 21, 2006, a marked limitation of motion 
of the right ankle was not demonstrated.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
June 2005 rating decision to reopen the claim of entitlement 
to service connection for a back disorder. 38 U.S.C.A. §§ 
5104, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right knee injury have not been met for 
the period prior to October 21, 2006.  38 U.S.C. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1, 4.2, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right ankle sprain have not been met for 
the period prior to October 21, 2006.  38 U.S.C. §§ 1155, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.71a, 
Diagnostic Codes 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

With regard to the claim of entitlement to service connection 
for a back disorder, given that this decision reopens that 
claim a detailed explanation of how VA complied with the VCAA 
is unnecessary.

With regard to the claims of entitlement to increased ratings 
for right knee and ankle disabilities, the Board finds that 
in this case the requirements of 38 U.S.C.A. §§ 5103 and 
38 U.S.C.A. § 5103A have been met.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the Veteran in July 2006 
correspondence of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
increased ratings for the right knee and ankle disabilities, 
to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided notice of the specific 
rating criteria used for rating the disorders in June 2008, 
and how effective dates are determined in July 2006 
correspondence.  The claims were readjudicated in an April 
2009 supplemental statement of the case.   

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. 
§ 3.159(c).



Petition to Reopen Back Claim

The Veteran's claim of entitlement to service connection for 
a back disorder was last denied by a June 2005 rating 
decision.  As there was no timely appeal, the June 2005 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for a back disorder was 
denied in June 2005 based on a lack of evidence that a back 
disorder was incurred in or aggravated by active service.

Evidence received since the June 2005 rating decision 
includes a February 2010 letter from a private physician who 
concluded that the primary cause of the Veteran's low back 
disorder was, as likely as not, due to a trailer accident 
that occurred during active duty service.  This evidence is 
clearly new in that it was not previously of record and is so 
significant that it must be reviewed in connection with the 
current claim.  The Veteran has therefore presented new and 
material evidence to reopen the claim of service connection 
for a back disorder.  Accordingly, the claim is reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefit sought.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further 
development is therefore required.  38 C.F.R. § 3.159(c)(4).  
This will be discussed in the remand below.

Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right knee and ankle disorders.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the appellant's ability to 
function under the ordinary conditions of daily life, and an 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Right Knee

Through written statements and hearing testimony, the Veteran 
asserts that his right knee disability warrants a higher 
evaluation.

Historically, the evidence shows that during service, the 
Veteran was involved in an accident involving a trailer and 
that he sustained a right knee sprain.  He was  granted 
service connection for residuals of a right knee injury, 
diagnosed as a retropatellar pain syndrome, in an August 2005 
rating decision, and assigned a 10 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260, 
effective April 29, 1998.  The Veteran filed a claim of 
entitlement to an increased rating in May 2006.  The November 
2006 rating decision continued the 10 percent rating for 
residuals of a right knee injury.

Diagnostic Code 5299 indicates that the Veteran's right knee 
disability has been rated by analogy.  Disabilities may be 
rated by analogy to a closely related disease where the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2009).

Diagnostic Code 5260 pertains to limitation of leg flexion, 
and provides for a noncompensable rating when flexion is 
limited to 60 degrees.  A 10 percent rating requires flexion 
limited to 45 degrees; and a 20 percent rating requires 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees; and a 20 percent 
rating requires extension limited to 15 degrees.  Id.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  Under this diagnostic code, a 10 percent 
disability rating is warranted for slight recurrent 
subluxation or lateral instability, and a 20 percent rating 
is warranted for moderate recurrent subluxation or lateral 
instability.

VA's General Counsel has determined that separate disability 
ratings may be assigned for limitation of knee flexion and of 
knee extension without violation of the rule against 
pyramiding (at 38 C.F.R. § 4.14), regardless of whether the 
limited motions are from the same or different causes. 
VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004).

VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  In order for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 does not have to be compensable, but must meet the 
criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 
14, 1998), 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5258 provides for assignment of a 20 percent 
rating for dislocation of the semilunar cartilage, with 
frequent episodes of "locking," pain and effusion into the 
joint.

At a July 2005 VA examination the Veteran complained of 
occasional sharp pains behind the kneecap when squatting or 
going upstairs, and sometimes when standing up or walking.  
He described the pain as brief and moderate.  He denied any 
swelling, instability, giving way, locking, fatigability, or 
lack of endurance.  There was no additional limitation of 
motion or functional impairment during flare-ups.  There were 
no episodes of dislocation or recurrent subluxation.  The 
Veteran reported that he worked as a landscape supervisor and 
that his right knee did not affect his present occupation.  

The range of right knee motion was normal on physical 
examination.  There was mild pain at the end of flexion of 
the right knee.  There was no fatigue, weakness, lack of 
endurance or incoordination following repetitive squatting.  
There was no edema, effusion, or instability.  There was no 
weakness or tenderness of the knee.  There was some 
discomfort upon putting pressure on the kneecap during 
flexion.  There was no abnormal movement or guarding.  There 
was no ankylosis or inflammatory arthritis.  X-rays of the 
right knee revealed minimal narrowing of the medial joint 
compartments bilaterally.  No acute osseous abnormalities 
were identified.   The diagnosis was status post right knee 
contusion, retropatellar pain syndrome.  

At a July 2006 VA examination the Veteran reported that his 
right knee was getting worse.  There were no episodes of 
dislocation or subluxation.  He reported that he drove a 
truck for eight hours a day and that he had to take breaks 
and stretch his legs while driving.  Reportedly, right knee 
pain affected walking, squatting, climbing stairs and an 
inability to jump.  Physical examination revealed active 
range knee motion to 10 degrees of flexion.  The Veteran 
resisted passive range of motion of the knee and winced with 
pain on attempt to examine the knee for varus and valgus 
stress, Lachman's, drawer's and McMurray's testing.  
Additional limitations on repetitive motion of the knee could 
not be evaluated.  Extension was full to zero degrees.  The 
knee did not catch, grind or pop on limited examination 
performed above.  Despite the purportedly limited flexion, 
there was no effusion or quadriceps wasting.  Moreover, 
despite flexion purportedly limited to 10 degrees, the 
Veteran exhibited a normal gait.  He reported pain and 
stiffness on standing, walking, and with prolonged bending.  
There was no evidence of abnormal weight bearing, ankylosis 
or inflammatory arthritis.  X-rays of the right knee were 
negative.

The Veteran underwent further VA examination of the right 
knee in October 2006.  He wore a brace on the right knee and 
was using a cane.  He denied any episodes of dislocation or 
recurrent subluxation.  He indicated that he was not working, 
but he was looking for a job.  The examiner noted that the 
right knee condition did not have an effect on his daily 
living but did affect strenuous recreational activities.  
Physical examination revealed right knee extension to zero, 
and flexion was to 140 degrees.  The examiner noted that the 
Veteran indicated pain on motion when he was aware of the 
examination.  Stability was normal.  McMurray's, Lachman's 
and drawer's tests were negative.  There was no tenderness, 
redness or abnormal movement but there was guarding of 
movements when the Veteran was aware of the examination.  The 
examiner noted that the Veteran's complaints were 
inconsistent, and that his subjective complaints were greater 
than objective findings.  The Veteran declined repeated 
motions against resistance.  There was no evidence of 
ankylosis or inflammatory arthritis.  The examiner noted the 
July 2006 x-rays findings.    

VA outpatient treatment records dated from 2005 to 2006 
reflect complaints of right knee pain and that the Veteran 
requested a brace for the knee.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury.  

The Veteran exhibited full right knee flexion at the July 
2005 VA examination.  However, on VA examination in July 
2006, it was indicated that the Veteran could only flex his 
knee to 10 degrees, and he resisted any further testing of 
his knee.  Significantly, other objective findings pertaining 
to the knee were normal.  Moreover, on VA examination in 
October 2006, the Veteran once again exhibited full flexion 
of the right knee.  In fact, the October 2006 examiner 
suggested that the Veteran was attempting to exaggerate the 
severity of his symptoms and his subjective complaints were 
greater than the objective findings.  When these factors are 
considered in light of the Veteran having a normal gait in 
July 2006, as well as no evidence of disuse or muscle 
atrophy, the Board must conclude that the appellant did not 
cooperate with the July 2006 examiner during the range of 
motion study.   Thus, the preponderance of the evidence is 
against a higher evaluation under Diagnostic Code 5260 for 
limitation of flexion.  

Regarding extension, the VA examinations of record have 
consistently reported no limitation of extension of the right 
knee.  Thus, a higher evaluation under Diagnostic Code 5261 
is also not warranted.  38 C.F.R. § 4.71a. 

The Board has also considered whether a separate rating under 
other Diagnostic Codes may be assigned.  As no instability 
was found on any of the VA examinations, a rating under the 
Diagnostic Code 5257 criteria for knee disability manifested 
by subluxation or instability is not warranted.  Moreover, as 
there has never been any evidence of ankylosis, frequent 
locking or effusion, cartilage removal, or tibia and fibula 
impairment, consideration of Diagnostic Codes 5256, 5258, 
5259, is also not appropriate.

The evidence preponderates against finding that the Veteran's 
right knee pain is associated with such additional functional 
limitation as to warrant increased compensation pursuant to 
provisions of 38 C.F.R. §§ 4.40, 4.45 or the holding in 
DeLuca, 8 Vet. App. 202 (1995).

Right Ankle

The Veteran also reports, through written statements and 
hearing testimony, that his right ankle disability is more 
severe than currently evaluated.

The evidence shows that the Veteran also injured his right 
ankle in service during the accident involving the trailer.  
He was granted entitlement to service connection for 
residuals of a right ankle sprain in a January 2006 rating 
decision, and assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, effective December 
9, 1998.  The Veteran filed a claim for an increased rating 
in May 2006.  In a November 2006 rating decision the RO 
continued the 10 percent rating for residuals of a right 
ankle sprain.

The Veteran's right ankle disability has been assigned a 10 
percent rating under Diagnostic Code 5271, for limitation of 
motion of the ankle.  This code provides a 10 percent rating 
for moderate limitation and a 20 percent rating for marked 
limitation of motion of the ankle.  A disability rating 
greater than 20 percent is not provided under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Words such as "moderate" and "marked" are not defined in the 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2009).  The Schedule for Rating Disabilities provides some 
guidance by defining a full range of ankle motion as zero to 
20 degrees of dorsiflexion, and zero to 45 degrees of plantar 
flexion.  See 38 C.F.R. § 4.71a, Plate II (2009).

On VA examination in July 2005, the Veteran complained of a 
constant right ankle ache with occasional sharp pain when 
walking.  He denied any swelling, weakness, instability, 
giving way, locking, fatigability or lack of endurance.  He 
stated that through the years he has gotten used to the pain 
and that he performed his daily activities enduring the pain.  
There was no additional limitation of motion or functional 
impairment during flare-ups.  The Veteran reported that his 
right ankle did not affect his occupation as a landscape 
supervisor.  The disorder caused no effect on his activities 
of daily living but the appellant avoided sports.  

Range of motion of the right ankle was normal on physical 
examination.  There was pain at the end of dorsiflexion on 
the dorsal aspect of the ankle.  There was no edema, 
effusion, or instability of the ankle.  There was no 
weakness, tenderness, or ankylosis.  X-rays of the right 
ankle revealed no evidence of acute osseous abnormality.  
There was mild irregularity at the tip of the medial hilus of 
the right foot consistent with remote trauma.  The diagnosis 
was status post right ankle sprain with residuals.

At a July 2006 VA examination the Veteran reported that his 
right ankle condition was getting worse.  He reported that he 
drove a truck eight hours a day and that he had ankle pain by 
the end of the day which caused a sleep disturbance.  He 
stated that he had to take breaks and stretch his legs while 
driving.  Physical examination revealed dorsiflexion to 10 
degrees, plantar flexion was to 30 degrees, and inversion and 
eversion were to 10 degrees.  The examiner noted that the 
ankle joint function was additionally limited by five degrees 
due to pain, stiffness and lack of endurance following 
repetitive use.  There was no edema, effusion, weakness, 
redness, heat or abnormal movement.  The appellant's gait was 
normal.  There was no ankylosis or inflammatory arthritis.  
X-rays of the right ankle conducted in March 2006 were 
normal.

The Veteran again underwent a VA examination of the right 
ankle in October 2006.  He wore a brace on his right ankle 
and was using a cane.  He denied any episodes of dislocation 
or recurrent subluxation.  There was no inflammatory 
arthritis.  He indicated that he was not working but was 
looking for a job.  The examiner noted that the right ankle 
did not have an effect on his activities of daily living but 
did affect strenuous recreational activities.  Dorsiflexion 
of the right ankle was from zero to 20 degrees.  Planar 
flexion was from zero to 45 degrees.  Inversion was from zero 
to 30 degrees.  Eversion was from zero to 20 degrees.  Pain 
was indicated on end of dorsiflexion.  There was mild to 
moderate ankle tenderness.  There was no swelling, effusion 
or discoloration.  Stability was normal.  Heel and toe walk 
was normal.  The examiner again noted that the Veteran's 
subjective complaints were greater than the objective 
findings.  There was no decrease in range of motion or joint 
function after repetitive motion.  There was no ankylosis or 
inflammatory arthritis.  It was noted that x-rays of the 
right ankle conducted in March 2006 were negative.   

VA outpatient treatment records dated from 2005 to 2006 
reflect complaint of right ankle pain and that the Veteran 
requested an ankle brace.

The evidence shows that the Veteran's right ankle disability 
does not warrant a higher evaluation.  The July 2005 VA 
examination revealed that the right ankle exhibited a full 
range of motion.  However, on VA examination in July 2006, 
dorsiflexion was limited to 10 degrees and plantar flexion 
was limited to 30 degrees.  Furthermore, the examiner 
reported that repetitive use of the ankle would produce an 
additional 5 degrees of limitation motion on both 
dorsiflexion and plantar flexion which would result in 5 
degrees of dorsiflexion and 25 degrees of plantar flexion.  
Such findings might reflect a marked limitation of motion, 
however, the appellant showed a normal gait, and on VA 
examination in October 2006, the Veteran once again exhibited 
full range of motion of the right ankle.  The October 2006 
examiner suggested that the Veteran was attempting to 
exaggerate the severity of his symptoms and his subjective 
complaints were greater than the objective findings.  
Therefore, the Board again finds that the appellant failed to 
cooperate with the range of motion study at the July 2006 
examination.  Thus, the preponderance of the evidence is 
against entitlement to an evaluation in excess of 10 percent 
under Diagnostic Code 5271 for limitation of motion of the 
right ankle.   

The Board finds that no other potentially applicable 
Diagnostic Code affords the Veteran a disability rating 
higher than 10 percent for his right ankle disability.  There 
is no evidence that his right ankle is manifested by 
ankylosis (Diagnostic Codes 5270 and 5272) or malunion 
(Diagnostic Code 5273).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272 and 5273 (2009).

The Board also finds that there is no basis for the 
assignment of rating in excess of 10 percent for the right 
ankle disability, based on consideration of any of the 
factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-7.

Extra-Schedular Consideration

There is no suggestion in the objective record that either 
the Veteran's right knee or ankle disability has markedly 
interfered with his ability to work at the present time; nor 
is there any indication that he has required frequent periods 
of hospitalization for treatment of either disorder.  The 
rating criteria fully encompass the nature of the appellant's 
disabilities.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a back disorder.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee injury is denied for the period 
prior to October 21, 2006.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right ankle sprain is denied for the 
period prior to October 21, 2006.


REMAND

The Veteran's right knee and ankle disorders were last 
examined on October 20, 2006.  Given that this is more than 
three years ago, current examinations are in order.   See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran's reopened claim of entitlement to service 
connection for a back disorder warrants further development.  
In this respect, he contends that his low back disorder is 
due to an in-service accident in which his right leg was run 
over by a trailer.  He maintains that he was knocked flat 
when the trailer hit him and his back was twisted when he was 
thrown to the ground.  He also asserts that his low back 
disorder is aggravated by his service-connected right knee 
and right ankle disorders.    

Service treatment records document that the Veteran's right 
leg was run over by a trailer on August 15, 1979.  At the 
time of the injury, there is no indication that the Veteran 
reported any back complaints.  The service treatment records 
do reflect prior complaints of back pain in May 1979 and on 
August 13, 1979.  

Post-service, the Veteran has been diagnosed as having a low 
back strain.  On VA examination in October 2006, the examiner 
concluded that the Veteran's low back condition was less 
likely than not related to his service-connected right knee 
or right ankle conditions.  

In a February 2010 letter, however, a private physician 
reported reviewing the Veteran's medical records (including 
the service treatment reports) and concluded that the 
Veteran's back disorder was as likely as not due to the 
trailer incident in service.  Moreover, the physician stated 
that it is likely as not that the Veteran's knee and ankle 
now cause an altered gait which contributes to further 
impairment of the back. 

In light of the medical opinion evidence of record that 
suggests a link between the Veteran's low back disorder and 
his in-service trailer accident, as well as the assertion 
that the service-connected right knee and ankle disabilities 
aggravate the back disorder, the Board finds that further VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's current low back condition is related to his 
active duty service or is aggravated by a service-connected 
disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the etiology of any 
diagnosed low back disorder.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of any 
current low back disabilities found.  

Thereafter the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any current low 
back disorder is related to his active 
military service, to include the August 
1979 trailer accident.  The examiner must 
also provide an opinion as to whether it 
is at least as likely as not i.e., is 
there a 50/50 chance, that a low back 
disorder is aggravated by the service-
connected right knee and/or right ankle 
disorders.

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
cause of any diagnosed low back disorder is 
unknowable.

The VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
2.  The orthopedist should also examine the 
Veteran to determine the nature and extent 
of his service connected right knee and 
ankle disorders since October 21, 2006.  
All indicated tests and studies must be 
performed, and all manifestations of any 
current disability must be described in 
detail, including a full range of motion 
study.  The examiner is to address the 
extent, if any, of functional loss of use 
of the right knee and/or ankle due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the Veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible these findings 
should be portrayed in terms of degrees of 
additional loss of motion.

3.  The RO should review the medical 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The Veteran is to be notified that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for any  
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

